DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the submission filed on September 12, 2022.
Claim(s) 1-5, 7-9, and 21-25 have been amended.
Claim(s) 1-10 and 21-25 are currently pending and have been examined. 
This action is made Final.

Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because the claimed invention improves the operation of a computing device by enabling coordination between separate, standalone applications operating on the computing device.  Examiner disagrees.  As explained below, the additional limitations in Applicant’s claimed invention recite hardware/software at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The coordination between separate standalone applications operating in disparate computing devices is not an improvement of the computing devices because such coordination did not require any technological expansion of the computer’s capabilities.  Without any such expansion, there is not a basis to argue that the computing device has been improved upon.  It has merely been employed to implement an abstract idea.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest limitations to “coordinate interactions with the enrollment module, the existing malpractice module, and an on-demand malpractice enrollment module to generate a per-encounter liability coverage offering for the healthcare practitioner to cover the telemedicine encounters, wherein the per-encounter liability coverage offering is based, at least in part, on a characteristic of the healthcare practitioner”.  Examiner disagrees.  The Macoviak reference discloses a networked device, which teaches the coordinated modules (see Macoviak:  pgh 5).  The Macoviak reference further discloses instantaneous encounter-specific financial insurance coverage, which teaches on-demand malpractice enrollment module to generate a per-encounter liability coverage offering for the healthcare practitioner to cover the telemedicine encounters (see Macoviak:  pgh 282).  The Milanovich reference teaches a rating of hospitals for their risk of medical malpractice liability, which suggests liability coverage based in part on a characteristic of the healthcare practitioner (see Milanovich:  col 10, lines 1-10).  In combination, the references teach Applicant’s limitations at issue.  Therefore, Examiner finds Applicant’s argument non-persuasive.    
Applicant argued that the prior art did not teach or suggest the limitations to “coordinate interactions with the enrollment module, the existing malpractice module, and an on-demand malpractice enrollment module located on a third server to generate a per-encounter liability coverage offering for the healthcare practitioner to cover the telemedicine encounters, wherein the per-encounter liability coverage offering is based, at least in part, on (i) a residence of the healthcare practitioner and (ii) licensure credentials of the healthcare practitioner”.  Examiner disagrees.  The Macoviak reference discloses a networked device, which teaches the coordinated modules (see Macoviak:  pgh 5).  The Macoviak reference further discloses instantaneous encounter-specific financial insurance coverage, which teaches on-demand malpractice enrollment module to generate a per-encounter liability coverage offering for the healthcare practitioner to cover the telemedicine encounters (see Macoviak:  pgh 282).  The Milanovich reference teaches a rating of hospitals for their risk of medical malpractice liability, which suggests liability coverage based in part on (i) a residence of the healthcare practitioner and (ii) licensure credentials of the healthcare practitioner (see Milanovich:  col 10, lines 1-10).  In combination, the references teach Applicant’s limitations at issue.  Therefore, Examiner finds Applicant’s argument non-persuasive.        


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-10 and 21-25 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-10 and 21-25 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 21 as the claim that represents the claimed invention for analysis and is similar to independent Claim 1.  Claim 21 recites the following limitations:
render, for display on an electronic display, an enrollment graphical user interface that prompts a healthcare practitioner to enroll in a telemedicine platform, wherein the telemedicine platform facilitates telemedicine encounters between the healthcare practitioner and patients; 
receive a request from the healthcare practitioner to enroll in the telemedicine platform via an enrollment module located on a first server; 
render, for display on the electronic display, a validation graphical user interface that prompts a healthcare practitioner to enter credentials of an existing liability coverage plan applicable to in-person encounters between the healthcare practitioner and patients via the enrollment module; 
receive the credentials of the existing liability coverage plan via the enrollment module; 
coordinate interactions between the enrollment module and an existing malpractice module located on a second server to validate the credentials of the existing liability coverage plan; 
coordinate interactions between the enrollment module and an existing malpractice module to determine that the existing liability coverage plan does not cover telemedicine encounters and, in response to such determination: coordinate interactions with the enrollment module, the existinq malpractice module, and an on-demand malpractice enrollment module  located on a third server to generate a per-encounter liability coverage offering for the healthcare practitioner to cover the telemedicine encounters, wherein the per-encounter liability coverage offering is based, at least in part, on (i) a residence of the healthcare practitioner and (ii) licensure credentials of the healthcare practitioner; and render, for display on the electronic display, a coverage graphical user interface that prompts the healthcare practitioner to enroll in the per-encounter liability coverage.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity because the limitations recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processor, non-transitory computer-readable medium, electronic display, enrollment graphical user interface, validation graphical user interface, and coverage graphical user interface in Claim 21 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a processor; and a non-transitory computer-readable medium with instructions stored thereon.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1 and 21 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1 and 21 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1 and 21 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1-10 and 21-25 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over McGarvey (US 2020/0020454) in view of Macoviak (US 2016/0055307) in view of Milanovich (US 8,392,221).   
Regarding claim(s) 1, 2, and 21:

McGarvey teaches:
a processor; (McGarvey:  pgh 5, “The system may include…one or more processors…”)
a non-transitory computer-readable medium with instructions stored thereon that, when executed by the processor, cause the enrollment system to: render, for display on an electronic display, an enrollment graphical user interface that prompts a healthcare practitioner to enroll in a telemedicine platform, (McGarvey:  pgh 5, “The system may include…a graphical user interface (GUI) module…”; pgh 54, “Adoption of or enrollment in the care network platform may be driven by several means of pushing or pulling a new user (e.g., a patient, a provider, an advocate, etc.) into the ever-expanding care network platform.) 
wherein the telemedicine platform facilitates telemedicine encounters between the healthcare practitioner and patients; (McGarvey:  pgh 52, “The tele-health care network platform is created by securely linking the patient with one or more healthcare providers…”)
receive a request from the healthcare practitioner to enroll in the telemedicine platform via an enrollment module; (McGarvey:  59, “If the referred provider is not already enrolled, the referred provider may be directed to a sign-up or enrollment landing page…”, pgh 100, “By making provider signup easy, without significant cost and via trusted peer referrals, a quality care network of providers may exist…”) 
McGarvey does not teach, however, Macoviak teaches:  
render, for display on the electronic display, a validation graphical user interface that prompts a user to enter credentials of an existing liability coverage plan applicable to in-person encounters between the user and patients; receive the credentials of the existing liability coverage plan; coordinate interactions between the enrollment module and an existing malpractice module located on a second server to validate the credentials of the existing liability coverage plan;  (Macoviak:  pgh 50, “…a computer program includes a module for identifying and/or verifying the credentials of healthcare providers.”; pgh 90, “In further embodiments, the user interfaces include graphic user interfaces (GUIs)”)
coordinate interactions between the enrollment module and an existing malpractice module to determine that the existing liability coverage plan does not cover telemedicine encounters and, in response to such determination: coordinate interactions with the enrollment module, the existing malpractice module, and an on-demand malpractice enrollment module to generate a per-encounter liability coverage offering for the healthcare practitioner to cover the telemedicine encounters, (Macoviak:  pgh 282, “In further embodiments, the insurance coverage is encounter-specific financial insurance coverage.  In still further embodiments, encounter-specific insurance coves any loss, financial loss, loss of life, related to a specific remote provider-patient encounter.  In further embodiments, the insurance coverage is instantaneous, wherein risk is assessed at the moment a request is made and the coverage issued on the spot.”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified McGarvey to include the teachings of Macoviak because “A wide variety of circumstances result in inadequate access to healthcare for many individuals and families.”  McGarvey/Macoviak does not teach, however, Milanovich teaches:  
wherein the [per-encounter] liability coverage offering is based, at least in part, on (i) a residence of the healthcare practitioner and (ii) licensure credentials of the healthcare practitioner; (Milanovich:  col 10, lines 1-10, “The sixth preferred embodiment is a method of rating hospitals for their risk of medical malpractice liability.”)
render, for display on the electronic display, a coverage [graphical] user interface that prompts the healthcare practitioner to enroll in the per-encounter liability coverage. (Milanovich:  col 6, lines 65-67, “The consumer signs an agreement and pays a fee as a precondition to entering the system.”; col 15, lines 30-40, “A menu of health care insurance coverages for the first office visit and their costs to the individual consumer is outputted by printing the menu or displaying it on the device.”) 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified McGarvey/Macoviak to include the teachings of Milanovich in order to “…provide a solution to the medical malpractice insurance crisis.”  Col4 lines 55-60

Regarding claim(s) 3 and 22: 
The combination of McGarvey/Macoviak/Milanovich, as shown in the rejection above, discloses the limitations of claims 1 and 21, respectively.  Milanovich further teaches:
wherein the enrollment graphical user interface further prompts a healthcare practitioner to select between at least two different service tiers of the telemedicine platform.  (Milanovich:  col 15, lines 35-40)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified McGarvey/Macoviak to include the teachings of Milanovich in order to “…provide a solution to the medical malpractice insurance crisis.”  Col4 lines 55-60

Regarding claim(s) 4 and 23: 
The combination of McGarvey/Macoviak/Milanovich, as shown in the rejection above, discloses the limitations of claims 1 and 21, respectively.  Macoviak further teaches:
wherein the telemedicine platform facilitates telemedicine encounters between the healthcare practitioner and other healthcare practitioners.  (Macoviak:  pgh 258, “…said software for prediction of a health or economic outcome suggests a prescription, a therapy, an evaluation, or a referral to a specialist.”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified McGarvey/Milanovich to include the teachings of Macoviak because “A wide variety of circumstances result in inadequate access to healthcare for many individuals and families.”  

Regarding claim(s) 5 and 24: 
The combination of McGarvey/Macoviak/Milanovich, as shown in the rejection above, discloses the limitations of claims 1 and 21, respectively.  Macoviak further teaches:
wherein the per-encounter liability coverage offering includes a first pricing model for telemedicine encounters between the healthcare practitioner and patients and a second pricing model for telemedicine encounters between the healthcare practitioner and other healthcare practitioners. (Macoviak:  pgh 135)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified McGarvey/Milanovich to include the teachings of Macoviak because “A wide variety of circumstances result in inadequate access to healthcare for many individuals and families.”  

Regarding claim(s) 6 and 25: 
The combination of McGarvey/Macoviak/Milanovich, as shown in the rejection above, discloses the limitations of claims 1 and 21, respectively.  Milanovich further teaches:
wherein the per-encounter liability coverage offering comprises an on-demand per-encounter medical malpractice insurance coverage offering.  (Milanovich:  col 4, lines 1-15)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified McGarvey/Macoviak to include the teachings of Milanovich in order to “…provide a solution to the medical malpractice insurance crisis.”  Col4 lines 55-60

Regarding claim(s) 7: 
The combination of McGarvey/Macoviak/Milanovich, as shown in the rejection above, discloses the limitations of claim 1.  Milanovich further teaches:
wherein the characteristic of the healthcare practitioner on which the per-encounter malpractice coverage offering is, at least in part based, comprises one or more of: a residence of the healthcare practitioner, residences of the patients, and the licensure credentials of the healthcare practitioner.  (Milanovich:  col 10, lines 1-10)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified McGarvey/Macoviak to include the teachings of Milanovich in order to “…provide a solution to the medical malpractice insurance crisis.”  Col4 lines 55-60

Regarding claim(s) 8: 
The combination of McGarvey/Macoviak/Milanovich, as shown in the rejection above, discloses the limitations of claim 1.  Milanovich further teaches:
wherein the characteristic of the healthcare practitioner on which the per-encounter malpractice coverage offering is, at least in part based, comprises a ratio of in-person encounters conducted by the healthcare practitioner to telemedicine encounters conducted by the healthcare practitioner.  (Milanovich:  col 13, lines 55-65)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified McGarvey/Macoviak to include the teachings of Milanovich in order to “…provide a solution to the medical malpractice insurance crisis.”  Col4 lines 55-60

Regarding claim(s) 9: 
The combination of McGarvey/Macoviak/Milanovich, as shown in the rejection above, discloses the limitations of claim 1.  McGarvey further teaches:
wherein the instructions, when executed by the processor, further cause the enrollment system to: render, for display on the electronic display, a selection graphical user interface that prompts a healthcare practitioner to select one or more encounter types from a set of encounter types available via the telemedicine platform; and receive a selection by the healthcare practitioner of one or more of the available encounter types, (McGarvey:  Fig. 3A)
McGarvey does not teach, however, Macoviak teaches:
wherein the per-encounter liability coverage offering is further based, at least in part, on the encounter types selected by the healthcare practitioner.  (Macoviak:  pgh 282)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified McGarvey/Milanovich to include the teachings of Macoviak because “A wide variety of circumstances result in inadequate access to healthcare for many individuals and families.”  

Regarding claim(s) 10: 
The combination of McGarvey/Macoviak/Milanovich, as shown in the rejection above, discloses the limitations of claim 9.  McGarvey further teaches:
wherein the set of encounter types includes at least some of: telephone visits, store-and-forward photo visits, and video conferencing visits.  (McGarvey:  pgh 36)


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Ortgiese et al (US 2010/0049553 A1) discloses a system for providing on-demand flight accident insurance.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event of a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 12:00 pm - 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        December 15, 2022
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698